Citation Nr: 1635957	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  11-01 782	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES


1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable disability rating greater than 0 percent for herpes simplex, prior to October 29, 2015.

3.  Entitlement to an initial disability rating greater than 60 percent for herpes simplex, on and after October 29, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1988 to June 1988 and from October 1989 to July 2009.  

The increased rating issues comes to the Board of Veterans' Appeals (Board) on appeal from August 2009 and December 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The service connection for PTSD issue comes to the Board on appeal from an October 2010 rating decision issued by the RO in Salt Lake City, Utah.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In June 2014, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  


FINDING OF FACT

On August 30, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's authorized representative that the Veteran wanted to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (through his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  

In a Motion to Withdraw Appeal received by the Board on August 30, 2016, the Veteran, through her authorized representative, withdrew the appeal.  (The Veteran also previously advised the RO that she wished to withdraw the appeal in February 2016).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




		
DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


